SUPPLEMENT DATED MAY 29, 2014 to PROSPECTUSES DATED MAY 2, 2011 FOR SUN LIFE FINANCIAL MASTERS CHOICE II, SUN LIFE FINANCIAL MASTERS FLEX II, SUN LIFE FINANCIAL MASTERS I SHARE AND SUN LIFE FINANCIAL MASTERS EXTRA II ISSUED BY SUN LIFE INSURANCE AND ANNUITY COMPANY OF NEW YORK SUN LIFE (N.Y.) VARIABLE ACCOUNT C The Board of Trustees of the MFS Variable Insurance Trust II (the “Trust”) approved a proposal to reorganize the following MFS Variable Insurance Trust II Portfolios (each an “Acquired Fund”) into the corresponding Series (each, an “Acquiring Fund”) of the MFS Variable Insurance Trust I listed in the table below. If an Acquiring Fund is not a current investment option under your Contract, it will be added as an investment option immediately prior to the reorganization. Acquired Fund Acquiring Fund MFS® Value Portfolio to reorganize into MFS® Value Series MFS® Utilities Portfolio to reorganize into MFS® Utilities Series Each of the reorganizations identified in the table above is subject to approval by shareholders at a shareholder’s meeting expected to be held in July, 2014. If shareholders approve the proposal, all of the assets and liabilities of each Acquired Fund will be transferred to the corresponding Acquiring Fund and shareholders of an Acquired Fund will receive shares of the corresponding Acquiring Fund in exchange for their shares. THIS SUPPLEMENT SHOULD BE READ AND RETAINED FOR FUTURE REFERENCE. Masters 2 (NY)5/2014
